Citation Nr: 0733558	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-38 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) non-
service connected pension benefits.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from November 
1944 to May 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In that decision, the RO denied 
the veteran's claim for non-service connected disability 
pension benefits.

The Board notes that the RO previously denied an application 
for pension benefits in an unappealed determination in April 
2002.  In connection with the current claim on appeal, the RO 
obtained an official verification of the veteran's type of 
Philippine service that included an Affidavit for Philippine 
Army Personnel that was not previously of record.  This 
record was obviously in existence at the time of the previous 
final denial.  Accordingly, the new and material standard 
does not apply as VA must reconsider the claim on the merits.  
38 C.F.R. § 3.156(c) (2007).


FINDING OF FACT

The veteran had recognized guerrilla service from November 
1944 to May 1945.


CONCLUSION OF LAW

The veteran is not eligible for VA non-service connected 
pension benefits.  38 U.S.C.A. §§ 101(2), 107, 501, 1521, 
5107(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.40, 
3.41, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2007).

The law authorizes the payment of a non-service connected 
disability pension to a wartime veteran who has the requisite 
service and who is permanently and totally disabled.  Basic 
entitlement exists if a veteran:

        (1) served in the active military, naval or air service 
for ninety (90) days or 
        more during a period of war;

        (2) is permanently and totally disabled from nonservice-
connected disability 
        not due to his/her own willful misconduct; and

        (3) meets the net worth requirements under 38 C.F.R. § 
3.274, and does not 
        have an annual income in excess of the applicable 
maximum annual pension 
        rate specified in 38 C.F.R. §§ 3.3, 3.23.

38 U.S.C.A. §§ 1502, 1521.

The first question which must be answered is whether the 
veteran has the required period of wartime service.  If that 
question is answered affirmatively, additional issues must be 
addressed.  If the question is answered in the negative, 
there is no need to address the requirements of permanent 
total disability or net worth.

In order to establish basic eligibility for VA disability 
pension benefits, it is required that the veteran have active 
military, naval or air service.  See 38 U.S.C.A. §§ 101(2), 
(24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.  The term 
"veteran" is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  "Active military, naval, and air 
service" includes active duty.  "Active duty" is defined 
as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), 
(b).  "Armed Forces" consists of the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including 
their Reserve components.  38 C.F.R. § 3.1.

The appellant has verified recognized guerilla service from 
November 1944 to May 1945.  He seeks to establish his 
entitlement to VA non-service connected pension benefits.  
Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Service prior to July 
1, 1946 in the organized military forces of the Government of 
the Commonwealth of the Philippines in the service of the 
Armed Forces of the United States (including recognized 
guerilla service) is qualifying service for compensation, 
dependency and indemnity compensation, and burial allowance.  
However, it is not qualifying service for VA pension 
benefits.  38 U.S.C.A. §§ 107, 1521; 38 C.F.R. §§ 3.40, 3.41.

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service connected pension benefits.  See 38 U.S.C.A. § 
107(a); 38 C.F.R. § 3.8.  

In this case, documents of record reflect that the veteran 
had recognized guerrilla service November 1944 to May 1945.  
The veteran's recognized guerrilla service in the Philippines 
during World War II, while sufficiently longer than the 
requisite 90 days, was not active service with the Armed 
Forces and therefore does not qualify as active military, 
naval or air service for VA non-service connected disability 
pension benefits.

The Board by no means wishes to minimize the service and 
sacrifice that the appellant provided in a time of war.  
However, as discussed above, the law is dispositive in this 
matter.  Therefore, because the appellant does not meet the 
basic eligibility requirements for VA non-service connected 
disability pension benefits, his claim must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim on the ground of lack of 
legal merit).

Duty to assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  When 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  Pertinent to this case, VA has a duty to 
advise the veteran of the evidence and/or information deemed 
necessary to establish his veteran status with respect to his 
type of Philippine service.  See Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).

Establishing veteran status for Philippine service is limited 
by the requirements and proscriptions of 38 C.F.R. § 3.203 
and § 3.41.  These provisions require that an applicant prove 
service in the Regular Philippine Scout or a member of one of 
the regular components of the Philippine Commonwealth Army 
while serving with the Armed Forces of the United States 
(including members of the irregular forces guerrilla) with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  Soria v. Brown, 118 F.3d 747, 748 
(Fed.Cir.1997); Palor v. Nicholson, 21 Vet. App. 325 (2007).  
There are no other means.  Id.

Here the appellant was not provided with notice as to veteran 
status prior to the initial adjudication by the RO.  However, 
RO letters in March 2005 and September 2006 letters did 
inform him to submit official documents of his service that 
he had in his possession.  The veteran responded to these 
notices by submitting various documents from the Philippine 
Veterans Affairs Office certifying his recognized guerilla 
service.  However, these are not deemed official U.S. service 
department documents.  As the appellant has no official 
service department records in his possession, the only 
remaining avenue to establish veteran status for his 
Philippine service is with verification by the appropriate 
service department.

The information provided by the veteran was submitted to the 
National Personnel Records Center (NPRC).  In August 2006, 
the NPRC certified his recognized guerilla service from 
November 1944 to May 1945.  The veteran has not argued, and 
the record does not show, that the certification results were 
based on incorrect, incomplete, or erroneous information to 
warrant any further attempts at verification.  See generally 
Sarmiento v. Brown, 7 Vet. App. 80, 86 (1994); D'Amico v. 
West, 209 F.3d 1322, 1327 (Fed. Cir. 2000).  

As held below, the veteran's type of Philippine service 
renders him ineligible for the benefit being sought as a 
matter of law.  Under such circumstances, no amount of notice 
or further assistance to the veteran can change the legal 
outcome so that no further notice or assistance to the 
veteran is required under the VCAA.  See VAOPGCPREC 5-04; 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not 
applicable as claimed service during the Iranian hostage 
crisis was not a "period of war" for purposes of entitlement 
to non-service- connected pension benefits).  VA's failure 
properly notify the veteran of the means to establish veteran 
status for Philippine service under 38 C.F.R. § 3.203 and 
§ 3.41 was harmless error as a matter of law.  Palor v. 
Nicholson, 21 Vet. App. 325 (2007).

The veteran requested by letter in October 2005 
representation by a veterans' service organization.  The RO 
responded by letter in November 2005, sending the veteran a 
VA Form 21-22 to allow him to choose a recognized service 
organization from the included list.  The veteran did not 
return the completed Form 21-22.  The RO sent the veteran a 
second Form 21-22 in November 2006, which the veteran also 
did not complete and return.  The veteran therefore remains 
unrepresented.

ORDER

Entitlement to VA nonservice-connected pension benefits is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


